DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 objected to because of the following informalities: in claim 3, the period (.) should be moved to the end of the claim, after formula (I-3).  Claims 4 and 5 are objected to because they are dependent from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (WO 2017/020185 A1).
Claims 1-5, 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (WO 2017/020185 A1).
Regarding claims 1-5, 7-10, 12, and 13, Lai et al. disclose: (1 & 2) a method of producing a polycarbonate-based resin composition, comprising mixing (page 42, lines 13-23 of the machine translation; see also Examples 1-5 on pages 49-50 of the machine translation): 
an aliphatic polycarbonate-based resin (A) containing a repeating unit (A-1) represented by the following general formula (I)

    PNG
    media_image1.png
    110
    294
    media_image1.png
    Greyscale

(X1 represents a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a divalent alicyclic hydrocarbon group having 4 to 22 carbon atoms, and the divalent aliphatic hydrocarbon group and the divalent alicyclic hydrocarbon group may each contain at least one heteroatom selected from an oxygen atom, a nitrogen atom, and a sulfur atom, and/or at least one halogen atom selected from a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom) 
(Examples 1-5: “PC-A1” and “PC-A2”; see also Production Examples 1 & 2 on pages 47-48 of the machine translation); and 
at least one kind of aromatic thermoplastic resin (S) selected from: 
an aromatic polycarbonate-based resin (B) containing a polycarbonate block formed of a repeating unit represented by the following general formula (II)

    PNG
    media_image2.png
    124
    408
    media_image2.png
    Greyscale

(R1 and R2 each independently represent a halogen atom, an alkyl group having 1 to 6 carbon atoms, or an alkoxy group having 1 to 6 carbon atoms, and a plurality of R1s or R2s may be identical to or different from each other, 
X2 represents a single bond, an alkylene group having 1 to 8 carbon atoms, an alkylidene group having 2 to 8 carbon atoms, a cycloalkylene group having 5 to 15 carbon atoms, a cycloalkylidene group having 5 to 15 carbon atoms, a fluorenediyl group, an arylalkylene group having 7 to 15 carbon atoms, an arylalkylidene group having 7 to 15 carbon atoms, -S-, -SO-, -SO2-, -O-, or -CO-, 
"a" and "b" are each independently represent an integer of from 0 to 4) 
(Examples 1-5: “BPA-PC”; see also page 48, line 33 through page 49, line 3 of the machine translation),
in the presence of a transesterification catalyst (Examples 1-5: “sodium methoxide”; see also page 30, lines 4-30, particularly lines 15-16 of the machine translation) at a temperature equal to or more than a temperature at which the resin components melt (page 42, lines 13-23 of the machine translation; see also Examples 1-5 on pages 49-50 of the machine translation);
(3) wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), one or more selected from the group consisting of repeating units represented by the following general formulae (I-1), (I-2), and (I-3):

    PNG
    media_image3.png
    87
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    77
    403
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    108
    407
    media_image5.png
    Greyscale
  
(Abstract; Examples 1-5: “PC-A1” and “PC-A2”; see also Production Examples 1 & 2 on pages 47-48 of the machine translation); (4) wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), the repeating unit represented by the general formula (I-3) (Abstract; Examples 1-5: “PC-A1” and “PC-A2”; see also Production Examples 1 & 2 on pages 47-48 of the machine translation); (5) wherein a ratio of the repeating unit represented by the general formula (I-3) in the repeating unit (A-1) is 40 mol% or more (Abstract; Examples 1-5: “PC-A1” and “PC-A2”; see also Production Examples 1 & 2 on pages 47-48 of the machine translation);
(7) wherein the transesterification catalyst comprises at least one kind selected from the group consisting of a metal oxide, an alkali metal compound, an alkaline earth metal compound, a nitrogen-containing compound, and a phosphorus-containing compound (Examples 1-5: “sodium methoxide”; see also page 30, lines 4-30, particularly lines 15-16 of the machine translation);
(8) wherein the polycarbonate-based resin composition has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm (Table 1: see Examples 3 & 4);
(9) further comprising adding a glass filler (E) at a ratio of 5 mass% or more and 50 mass% or less in 100 mass% of a total amount of the polycarbonate-based resin composition (Examples 1-5); (10) wherein the glass filler (E) comprises at least one kind selected from the group consisting of glass fibers, glass powder, a glass flake, milled fibers, a glass cloth, and glass beads (Examples 1-5; see also page 49, lines 5-9 of the machine translation); (12) wherein a difference between a refractive index of a mixture of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S) for light having a wavelength of 589.3 nm, and a refractive index of the glass filler (E) therefor is 0.020 or less (Table 1: see Examples 1-4); and
(13) a method of producing a molded article of a polycarbonate-based resin composition, comprising molding a polycarbonate-based resin composition obtained by the production method (page 42, lines 25-31 of the machine translation). 

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 2010/0041858 A1).
Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (US 2010/0041858 A1).
Regarding claims 1, 7, and 13, Maruyama et al. disclose: (1) a method of producing a polycarbonate-based resin composition, comprising mixing (Abstract; paragraphs 0025 & 0035): 
an aliphatic polycarbonate-based resin (A) containing a repeating unit (A-1) represented by the following general formula (I)

    PNG
    media_image1.png
    110
    294
    media_image1.png
    Greyscale

(X1 represents a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a divalent alicyclic hydrocarbon group having 4 to 22 carbon atoms, and the divalent aliphatic hydrocarbon group and the divalent alicyclic hydrocarbon group may each contain at least one heteroatom selected from an oxygen atom, a nitrogen atom, and a sulfur atom, and/or at least one halogen atom selected from a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom) 
(paragraph 0039: “aliphatic polycarbonate consisting of 1,6-hexanediol”); and 
at least one kind of aromatic thermoplastic resin (S) selected from:
an aromatic polyester-based resin (C) having a structural unit represented by the following general formula (III)

    PNG
    media_image6.png
    96
    373
    media_image6.png
    Greyscale

(Ar represents a phenylene group, a naphthylene group, or a biphenylylene group, 
B1 represents CnH2n where "n" represents from 2 to 4) 
(paragraph 0039: “polybutylene terephthalate”), 
in the presence of a transesterification catalyst (paragraphs 0035-0036) at a temperature equal to or more than a temperature at which the resin components melt (paragraph 0035);
(7) wherein the transesterification catalyst comprises at least one kind selected from the group consisting of a metal oxide, an alkali metal compound, an alkaline earth metal compound, a nitrogen-containing compound, and a phosphorus-containing compound (paragraph 0036); and
(13) a method of producing a molded article of a polycarbonate-based resin composition, comprising molding a polycarbonate-based resin composition obtained by the production method (paragraphs 0095 & 0154).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai et al. (WO 2017/020185 A1).
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai et al. (WO 2017/020185 A1).
Regarding claims 14 and 15, the teachings of Lai et al. are as set forth above and incorporated herein.  Lai et al. fail to explicitly disclose: (14) wherein the molded article has a haze of 10 or less when produced to have a thickness of 2 mm; and (15) wherein the molded article has a total light transmittance of 80% or more when produced to have a thickness of 2 mm.  However, the skilled artisan would have expected the molded article produced by Lai et al. to feature these properties because the teachings of Lai et al. satisfy all of the material/chemical and process limitations of the claimed invention.  At the very least, the skilled artisan would have expected the teachings of Lai et al. to embrace molded articles featuring these properties because the teachings of Lai et al. satisfy all of the material/chemical and process limitations of the claimed invention.
Therefore if not anticipated by Lai et al., the skilled artisan would have expected the teachings of Lai et al. to embrace molded articles featuring the instantly claimed properties because: the teachings of Lai et al. satisfy all of the material/chemical and process limitations of the claimed invention.

Claims 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama et al. (US 2010/0041858 A1).
Claims 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama et al. (US 2010/0041858 A1).
Regarding claim 8, the teachings of Maruyama et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (8) wherein the polycarbonate-based resin composition has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm.  However, the skilled artisan would have expected the composition produced by Maruyama et al. to feature this property because the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.  At the very least, the skilled artisan would have expected the teachings of Maruyama et al. to embrace compositions featuring this property because the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.
Therefore if not anticipated by Maruyama et al., the skilled artisan would have expected the teachings of Maruyama et al. to embrace compositions featuring the instantly claimed property because: the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.
Regarding claims 14 and 15, the teachings of Maruyama et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (14) wherein the molded article has a haze of 10 or less when produced to have a thickness of 2 mm; and (15) wherein the molded article has a total light transmittance of 80% or more when produced to have a thickness of 2 mm.  However, the skilled artisan would have expected the molded article produced by Maruyama et al. to feature these properties because the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.  At the very least, the skilled artisan would have expected the teachings of Maruyama et al. to embrace molded articles featuring these properties because the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.
Therefore if not anticipated by Maruyama et al., the skilled artisan would have expected the teachings of Maruyama et al. to embrace molded articles featuring the instantly claimed properties because: the teachings of Maruyama et al. satisfy all of the material/chemical and process limitations of the claimed invention.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki (US 2012/0245264 A1).
Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki (US 2012/0245264 A1).
Regarding claims 1-7 and 13, Sasaki discloses: (1 & 2) a method of producing a polycarbonate-based resin composition, comprising mixing (Examples 1-3 in paragraphs 0202-0204): 
an aliphatic polycarbonate-based resin (A) containing a repeating unit (A-1) represented by the following general formula (I)

    PNG
    media_image1.png
    110
    294
    media_image1.png
    Greyscale

(X1 represents a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a divalent alicyclic hydrocarbon group having 4 to 22 carbon atoms, and the divalent aliphatic hydrocarbon group and the divalent alicyclic hydrocarbon group may each contain at least one heteroatom selected from an oxygen atom, a nitrogen atom, and a sulfur atom, and/or at least one halogen atom selected from a fluorine atom, a chlorine atom, a bromine atom, and an iodine atom) 
(Examples 1-3 in paragraphs 0202-0204; see also paragraph 0200); and 
at least one kind of aromatic thermoplastic resin (S) selected from: 
an aromatic polycarbonate-based resin (B) containing a polycarbonate block formed of a repeating unit represented by the following general formula (II)

    PNG
    media_image2.png
    124
    408
    media_image2.png
    Greyscale

(R1 and R2 each independently represent a halogen atom, an alkyl group having 1 to 6 carbon atoms, or an alkoxy group having 1 to 6 carbon atoms, and a plurality of R1s or R2s may be identical to or different from each other, 
X2 represents a single bond, an alkylene group having 1 to 8 carbon atoms, an alkylidene group having 2 to 8 carbon atoms, a cycloalkylene group having 5 to 15 carbon atoms, a cycloalkylidene group having 5 to 15 carbon atoms, a fluorenediyl group, an arylalkylene group having 7 to 15 carbon atoms, an arylalkylidene group having 7 to 15 carbon atoms, -S-, -SO-, -SO2-, -O-, or -CO-, 
"a" and "b" are each independently represent an integer of from 0 to 4) 
(Examples 1-3 in paragraphs 0202-0204; see also paragraph 0201),
at a temperature equal to or more than a temperature at which the resin components melt (Examples 1-3 in paragraphs 0202-0204);
(3) wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), one or more selected from the group consisting of repeating units represented by the following general formulae (I-1), (I-2), and (I-3):

    PNG
    media_image3.png
    87
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    77
    403
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    108
    407
    media_image5.png
    Greyscale
  
(Examples 1-3 in paragraphs 0202-0204; see also paragraph 0200); (4) wherein the aliphatic polycarbonate-based resin (A) contains, as the repeating unit (A-1), the repeating unit represented by the general formula (I-3) (Examples 1-3 in paragraphs 0202-0204; see also paragraph 0200); (5) wherein a ratio of the repeating unit represented by the general formula (I-3) in the repeating unit (A-1) is 40 mol% or more (Examples 1-3 in paragraphs 0202-0204; see also paragraph 0200);
(6) wherein the aliphatic polycarbonate- based resin (A) is mixed at 60 mass% or more and 95 mass% or less with respect to 100 mass% of a total of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S) (Examples 1 & 2: see Table 1); and 
(13) a method of producing a molded article of a polycarbonate-based resin composition, comprising molding a polycarbonate-based resin composition obtained by the production method (paragraphs 0187-0190). 
Sasaki fails to explicitly disclose: (1) mixing in the presence of a transesterification catalyst; (7) wherein the transesterification catalyst comprises at least one kind selected from the group consisting of a metal oxide, an alkali metal compound, an alkaline earth metal compound, a nitrogen-containing compound, and a phosphorus-containing compound.  Rather, he discloses that both polycarbonates are produced with this type of catalyst (see paragraphs 0058-0080 & 0144-0145).  He is silent regarding any kind of catalyst extraction, which indicates that the catalyst would have been present in the polycarbonate materials during mixing.  At the very least, this silence suggests that the catalyst would have been present in the polycarbonate materials during mixing.
Therefore if not anticipated by Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform their mixing step in the presence of a transesterification catalyst because: (a) Sasaki discloses that both polycarbonates are produced with a transesterification catalyst; (b) Sasaki is silent regarding any kind of catalyst extraction; and (c) this silence suggests that the catalyst would have been present in the polycarbonate materials during mixing.
Regarding claim 8, the teachings of Sasaki are as set forth above and incorporated herein.  He fails to explicitly disclose: (8) wherein the polycarbonate-based resin composition has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm.  However, the skilled artisan would have expected the composition produced by Sasaki to feature this property because the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.  At the very least, the skilled artisan would have expected the teachings of Sasaki to embrace compositions featuring this property because the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.
Therefore if not anticipated by Sasaki, the skilled artisan would have expected the teachings of Sasaki to embrace compositions featuring the instantly claimed property because: the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.
Regarding claims 14 and 15, the teachings of Sasaki are as set forth above and incorporated herein.  He fails to explicitly disclose: (14) wherein the molded article has a haze of 10 or less when produced to have a thickness of 2 mm; and (15) wherein the molded article has a total light transmittance of 80% or more when produced to have a thickness of 2 mm.  However, the skilled artisan would have expected the molded article produced by Sasaki to feature these properties because the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.  At the very least, the skilled artisan would have expected the teachings of Sasaki to embrace molded articles featuring these properties because the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.
Therefore if not anticipated by Sasaki, the skilled artisan would have expected the teachings of Sasaki to embrace molded articles featuring the instantly claimed properties because: the teachings of Sasaki satisfy all of the material/chemical and process limitations of the claimed invention.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO 2017/020185 A1).
Regarding claim 11, the teachings of Lai et al. are as set forth above and incorporated herein.  The exemplary embodiments of Lai et al. fail to disclose: (11) wherein the glass filler (E) has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm (see page 49, lines 5-9 of the machine translation).  However, the general teachings of Lai et al. contemplate the use of glass fillers having a refractive index as low as 1.55 (see page 27, lines 20-24 of the machine translation).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Lai et al. with the instantly claimed glass filler because: (a) the exemplary embodiments of Lai et al. feature a glass filler with a refractive index of 1.558; and (b) the general teachings of Lai et al. contemplate the use of glass fillers having a refractive index as low as 1.55.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2010/0041858 A1).
Regrading claim 6, the teachings of Maruyama et al. are as set froth above and incorporated herein.  They fail to explicitly disclose: (6) wherein the aliphatic polycarbonate- based resin (A) is mixed at 60 mass% or more and 95 mass% or less with respect to 100 mass% of a total of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S).  Rather, they disclose ratios that overlap with the claimed range (see paragraph 0024).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Maruyama et al. with the instantly claimed relative amount of (A) because: (a) Maruyama et al. disclose ratios that overlap with the claimed range; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2010/0041858 A1) in view of Lai et al. (WO 2017/020185 A1).
Regarding claims 9-12, the teachings of Maruyama et al. are as set forth above and incorporated herein.  Maruyama et al. contemplate the use of glass fillers: (10) wherein the glass filler comprises at least one kind selected from the group consisting of glass fibers, glass powder, a glass flake, milled fibers, a glass cloth, and glass beads (see paragraph 0083).  However, they fail to disclose: (9) adding a glass filler (E) at a ratio of 5 mass% or more and 50 mass% or less in 100 mass% of a total amount of the polycarbonate-based resin composition; (11) wherein the glass filler (E) has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm; and (12) wherein a difference between a refractive index of a mixture of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S) for light having a wavelength of 589.3 nm, and a refractive index of the glass filler (E) therefor is 0.020 or less.
The teachings of Lai et al. are as set forth above and incorporated herein.  They disclose a related polycarbonate composition featuring an aliphatic polycarbonate.  They demonstrate that the addition of glass fillers at the instantly claimed amount (see Abstract; page 28, lines 23-28 of the machine translation), refractive index (see page 27, lines 20-24 of the machine translation), and relative refractive index (see page 35, lines 4-8 of the machine translation) yields a composite having excellent transparency and rigidity (see Abstract; page 3, lines 19-25 of the machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Maruyama et al. with the instantly claimed glass filler and relative amounts thereof because: (a) Maruyama et al. contemplate the use of glass fillers, including glass fibers and glass beads; (b) Lai et al. disclose a related polycarbonate composition featuring an aliphatic polycarbonate; and (c) Lai et al. demonstrate that the addition of glass fillers at the instantly claimed amount, refractive index, and relative refractive index yields a composite having excellent transparency and rigidity.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2012/0245264 A1) in view of Lai et al. (WO 2017/020185 A1).
Regarding claims 9-12, the teachings of Sasaki are as set forth above and incorporated herein.  Sasaki fails to disclose: (9) adding a glass filler (E) at a ratio of 5 mass% or more and 50 mass% or less in 100 mass% of a total amount of the polycarbonate-based resin composition; (10) wherein the glass filler comprises at least one kind selected from the group consisting of glass fibers, glass powder, a glass flake, milled fibers, a glass cloth, and glass beads; (11) wherein the glass filler (E) has a refractive index of 1.50 or more and 1.55 or less for light having a wavelength of 589.3 nm; and (12) wherein a difference between a refractive index of a mixture of the aliphatic polycarbonate-based resin (A) and the aromatic thermoplastic resin (S) for light having a wavelength of 589.3 nm, and a refractive index of the glass filler (E) therefor is 0.020 or less.
The teachings of Lai et al. are as set forth above and incorporated herein.  They disclose a related polycarbonate composition featuring an aliphatic polycarbonate.  They demonstrate that the addition of glass fillers at the instantly claimed amount (see Abstract; page 28, lines 23-28 of the machine translation), refractive index (see page 27, lines 20-24 of the machine translation), and relative refractive index (see page 35, lines 4-8 of the machine translation) yields a composite having excellent transparency and rigidity (see Abstract; page 3, lines 19-25 of the machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Sasaki with the instantly claimed glass filler and relative amounts thereof because: (a) Lai et al. disclose a related polycarbonate composition featuring an aliphatic polycarbonate; and (b) Lai et al. demonstrate that the addition of glass fillers at the instantly claimed amount, refractive index, and relative refractive index yields a composite having excellent transparency and rigidity.

International Search Report
The international search report cited one X-reference.  This reference has been considered.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 2, 2022